


Exhibit 10.14




INVESTOR RELATIONS PROGRAM AGREEMENT





April 3, 2006

Mr. Paul Ressler, President
Pukka USA, Inc.
892 North 340 East
American Fork, Utah 84003

Dear Mr. Ressler,

This letter agreement is between Pukka USA, Inc. (the “Company") and MNDD
Communications, Ltd ("MNDD") and, in that regard, the parties agree as follows:

1.     Term. This letter agreement will commence on April 3, 2006, and expire on
March 31, 2007.

2.     IR Fees. The Company will pay MNDD warrants to purchase 1,200,000 shares
of its common stock, exercisable at $.001 per share for implementation of its
Investor Relations ("IR") Program. The Company agrees to include the foregoing
shares in the next registration statement filed by the Company with the
Securities and Exchange Commission.

3.     IR Services. MNDD, in consideration of the above fee, will perform the
following services for the Company; however, such services will be subject to
the Company's written or oral approval:

        A.     Arrange an initial visit between the MNDD's team and Management
to discuss the Company, MNDD's IR Program, investor relation goals and
objectives, and themes to be stressed in the implementation of the program.

        B.     Prepare a Corporate Fact Sheet, a document that encapsulates the
Company's information and its most recent financial results. The Corporate Fact
Sheet will be sent to targeted investment professionals and will be followed up
with phone calls as an initial screening tool to determine the recipients'
interest in meeting with the Company. All responses will be entered into MNDD's
database in order that Company information can be furnished to them in the
future.

        C.     Compile an "IR Kit", including the Corporate Fact Sheet, case
studies, media backgrounders, press releases, press clippings, existing annual
report and/or brochure, recent SEC documents and other materials regarding the
Company.







--------------------------------------------------------------------------------





        D.     Upon completion of the foregoing, review and critique
Management's intended presentations to the financial and media community.

        E.     Arrange periodic meetings with interested buy-side and sell-side
analysts, retail brokers, fund managers and investment advisors, including
telephone follow-ups.

        F.     Prepare and disseminate press release materials to the financial
community and media to ensure full and timely disclosure, including
telemarketing releases to investment and media professionals.

        G.     Prior to press release issuance, the release must be approved by
the Company's authorized investor relations contact to ensure authorization of
release. It is the Company's responsibility to obtain all necessary clearances
and approvals (including legal) prior to issuance of all releases.

        H.     Establish lines of communication with NASDAQ market makers,
informing them of recent Company developments.

        I.     Coordinate conference calls between Management and key investment
professionals after earnings or other releases that require explanation. Prior
to those calls, MNDD will consult with Management and prepare an outline
covering the subjects to be discussed and/or questions that might arise. MNDD
recommends that members of the media be excluded from participating in the
conference call.

        J.     Administer all telephone and/or written financial inquiries
regarding the Company. MNDD will supply inquirers with a Company-approved Due
Diligence Kit.

        K.     Review the Company's present web site and make recommendations
for its improvement and/or reconstruction; design the Investor Relations
portion.

        L.     Build and maintain an Investor Database for the Company, which
will include interested brokers, retail shareholders, members of the media and
other interested parties. The Investor Database will receive all press
announcements issued by the Company, articles written about the Company, and any
other items MNDD and the Company deem appropriate.

        M.     Maintain a fax and conference call list. Participants will be
faxed announcements the day they are issued and polled regularly to join
quarterly investment conference calls.

        N.     Regularly inspect the Company descriptions and coverage to assure
accuracy in Electronic Bulletins, Bloomberg and Dow Jones.

        O.     Compose or reconfigure an informational slide presentation that
Management can use for road shows and investor meetings. This presentation can
be printed and included in the Company's Due Diligence Kit.





--------------------------------------------------------------------------------





4.     Company Prior Approval of Material. In disseminating Company information
and/or materials, MNDD will rely upon the Company's assurances that such
information is complete and accurate and, prior to dissemination of such
information and/or materials, will submit same to the Company for approval.



5.     Compliance with Applicable Laws. In performing the activities described
in this letter agreement, MNDD's and the Company's actions will comply with all
SEC and applicable State laws, rules and regulations.



6.     Indemnification. The Company will indemnify and defend MNDD against all
claims, proceedings, suits or other matters that might be asserted against
MNDD's activities by reason of this letter agreement and the Company will pay
MNDD' reasonable attorneys' fees and expenses in connection with such matters;
however, the Company's indemnification of MNDD is conditioned upon the
following:

        A.     MNDD must act within the scope of this letter agreement;

        B.     MNDD must act in accordance with the Company instructions;

        C.     MNDD is not negligent;

        D.     MNDD must submit information and materials to the Company for
approval prior to dissemination.

7.     Confidential Information. MNDD acknowledges that it will gain knowledge
of information of substantial value to the Company regarding the Company's
business which is not generally known and which gives the Company an advantage
over competitors who do not know, or use, such information, including, but not
limited to, know-how, trade secrets, techniques, designs, sales and customer
information, and business and financial information relating to the business,
products, services, practices or techniques of the Company's plans for future
products or developments ("Confidential Information"). MNDD agrees to, at all
times, regard and preserve as confidential such Confidential Information, and to
refrain from publishing or disclosing any part of it by using, copying or
duplicating it in any way or by any means, whatsoever. MNDD further agrees that
such Confidential Information will not be disclosed by it to any person or
entity without the prior written consent of the Company. Finally, MNDD agrees to
refrain at all times from any other act or omission that would reduce the value
of the Confidential Information to the Company.



8.     Notices. All notices, requests, demands or other communications required
or authorized or contemplated to be given by this Agreement shall be in writing
and shall be deemed to have been duly given if hand delivered, sent by
commercial overnight courier or sent by certified or registered mail. A
facsimile transmission, when received, shall be considered delivery of written
notice.





--------------------------------------------------------------------------------





9.     Expenses. Each party hereto shall be responsible for its own expenses.



10.    Governing Law. This letter agreement will be governed by the laws of the
State of Utah applicable to contracts made and to be performed in that State.



11.    Entire agreement; no amendment except in writing. The provisions of this
letter agreement set forth the entire binding agreement between the parties and
supersede all prior written and oral communications, discussions, and
negotiations between the parties concerning the proposed transaction. The terms
of this letter agreement may be amended only in writing and when signed by both
parties.

If the foregoing correctly states our understanding, please execute the enclosed
copies of this letter in the spaces provided below and return a duplicate to the
undersigned. We look forward to working with Pukka USA, Inc. and to a long and
mutually successful relationship.

Very truly yours,


MNDD COMMUNICATIONS, LTD

By: /s/ Jamie R. Hildago                                      

Title: President
Date: April 3, 2006


Agreed to and approved:

PUKKA USA, INC.


By: /s/ Paul Ressler                                              

Title: President
Date: April 3, 2006














--------------------------------------------------------------------------------





NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE ON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES
LAWS (THE “ACTS”).  NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK
PURCHASABLE HEREUNDER MAY BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS WARRANT OR COMMON
STOCK PURCHASABLE HEREUNDER, AS APPLICABLE, UNDER THE ACTS, OR (B) AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACTS.



PUKKA USA, INC
WARRANT AGREEMENT



Issue Date:  April 10, 2006

          1.     Basic Terms.  This Warrant Agreement (the “Warrant”) certifies
that, for value received, the registered holder specified below or its
registered assigns (“Holder”), is the owner of a warrant of Pukka USA, Inc., a
Utah corporation having its principal place of business at 892 North 340 East,
American Fork, Utah 84003 ( the "Corporation"), subject to adjustments as
provided herein, to purchase one million two hundred thousand (1,200,000) shares
of the Common Stock, $.001 par value (the “Common Stock”), of the Corporation
from the Corporation at the price per share shown below (the “Exercise Price”).



> > Holder:
> > 
> > MNDD Communications, Ltd.
> > 
> > 
> > 
> > Exercise Price per share: 
> > 
> > 
> > 
> > $0.001

Except as specifically provided otherwise, all references in this Warrant to the
Exercise Price and the number of shares of Common Stock purchasable hereunder
shall be to the Exercise Price and number of shares after any adjustments are
made thereto pursuant to this Warrant.

          2.     Corporation’s Representations/Covenants.  The Corporation
represents and covenants that the shares of Common Stock issuable upon the
exercise of this Warrant shall at delivery be fully paid and non-assessable and
free from taxes, liens, encumbrances and charges with respect to their purchase.
The Corporation shall take any necessary actions to assure that the par value
per share of the Common Stock is at all times equal to or less than the then
current Exercise Price per share of Common Stock issuable pursuant to this
Warrant.  The Corporation shall at all times reserve and hold available
sufficient shares of Common Stock to satisfy all conversion and purchase rights
of outstanding convertible securities, options and warrants of the Corporation,
including this Warrant.





--------------------------------------------------------------------------------





          3.     Method of Exercise; Fractional Shares.  This Warrant is
exercisable at the option of the Holder, in increments of 5,000 shares only, at
any time by surrendering this Warrant, on any business day during the period
(the “Exercise Period”) beginning the business day after the issue date of this
Warrant specified above and ending at 5:00 p.m. (New York time) on June 30,
2007.  To exercise this Warrant, the Holder shall surrender this Warrant at the
principal office of the Corporation or that of the duly authorized and acting
transfer agent for its Common Stock, together with the executed exercise form
(substantially in the form of that attached hereto) and together with payment
for the Common Stock purchased under this Warrant for the Warrant Shares
specified in the executed exercise form.  The principal office of the
Corporation is located at the address specified on the signature page of this
Warrant; provided, however, that the Corporation may change its principal office
upon notice to the Holder.  Payment shall be made by check payable to the order
of the Corporation or by wire transfer.  This Warrant is not exercisable with
respect to a fraction of a share of Common Stock.  In lieu of issuing a fraction
of a share remaining after exercise of this Warrant as to all full shares
covered by this Warrant, the Corporation shall either at its option (a) pay for
the fractional share cash equal to the same fraction at the fair market price
for such share; or (b) issue scrip for the fraction in the registered or bearer
form which shall entitle the Holder to receive a certificate for a full share of
Common Stock on surrender of scrip aggregating a full share. 

          4.     Protection Against Dilution.  The number of shares of Common
Stock purchasable under this Warrant, and the Exercise Price, shall be adjusted
as set forth as follows.  If at any time or from time to time after the date of
this Warrant, the Corporation: 

> > (i) takes a record of the holders of its outstanding shares of Common Stock
> > for the purposes of entitling them to receive a dividend payable in, or
> > other distribution of, Common Stock; or    (ii) subdivides its outstanding
> > shares of Common Stock into a larger number of shares of Common Stock; or 
> >    (iii) combines its outstanding shares of Common Stock into a smaller
> > number of shares of Common Stock;

then, and in each such case, the Exercise Price shall be adjusted to that price
determined by multiplying the Exercise Price in effect immediately prior to such
event by a fraction (A) the numerator of which is the total number of
outstanding shares of Common Stock immediately prior to such event and (B) the
denominator of which is the total number of outstanding shares of Common Stock
immediately after such event. 

          Upon each adjustment in the Exercise Price under this Warrant such
number of shares of Common Stock purchasable under this Warrant shall be
adjusted by multiplying the number of shares of Common Stock by a fraction, the
numerator of which is the Exercise Price immediately prior to such adjustment
and the denominator of which is the Exercise Price in effect upon such
adjustment.






--------------------------------------------------------------------------------





          5.     Adjustment for Reorganization, Consolidation, Merger, Etc.

                 (a)     During the Exercise Period, the Corporation shall,
prior to consummation of a consolidation with or merger into another
corporation, or conveyance of all or substantially all of its assets to any
other corporation or corporations, whether affiliated or unaffiliated (any such
corporation being included within the meaning of the term “successor
corporation”), or agreement to so consolidate, merge or convey assets, require
the successor corporation to assume, by written instrument delivered to the
Holder, the obligation to issue and deliver to such Holder such shares of stock,
securities or property as, in accordance with the provisions of paragraph 5(b),
the Holder shall be entitled to purchase or receive.

                 (b)     In the case of any capital reorganization or
reclassification of the Common Stock of the Corporation (or any other
corporation the stock or other securities of which are at the time receivable on
the exercise of this Warrant) during the Exercise Period or in case, during the
Exercise Period, the Corporation (or any such other corporation) shall
consolidate with or merge into another corporation or convey all or
substantially all its assets to another corporation, the Holder, upon exercise,
at any time after the consummation of such reorganization, consolidation, merger
or conveyance, shall be entitled to receive, in lieu of the Common Stock of the
Corporation (or such other corporation), the proportionate share of all stock,
securities or other property issued, paid or delivered for or on all of the
Common Stock of the Corporation (or such other corporation) as is allocable to
the shares of Common Stock then called for by this Warrant as if the Holder had
exercised the Warrant immediately prior thereto, all subject to further
adjustment as provided in paragraph 4 of this Warrant.

          6.     Notice of Adjustment.  On the happening of an event requiring
an adjustment of the Exercise Price or the shares purchasable under this
Warrant, the Corporation shall immediately give written notice to the Holder
stating the adjusted Exercise Price and the adjusted number and kind of
securities or other property purchasable under this Warrant resulting from the
event and setting forth in reasonable detail the method of calculation and the
facts upon which the calculation is based.

          7.     Dissolution, Liquidation.  In case of the voluntary or
involuntary dissolution, liquidation or winding up of the Corporation (other
than in connection with a reorganization, consolidation, merger, or other
transaction covered by paragraph 5 above) is at any time proposed, the
Corporation shall give at least thirty days prior written notice to the Holder. 
Such notice shall contain:  (a) the date on which the transaction is to take
place; (b) the record date (which shall be at least thirty (30) days after the
giving of the notice) as of which holders of Common Stock will be entitled to
receive distributions as a result of the transaction; (c) a brief description of
the transaction, (d) a brief description of the distributions to be made to
holders of Common Stock as a result of the transaction; and (d) an estimate of
the fair value of the distributions.  On the date of the transaction, if it
actually occurs, this Warrant and all rights under this Warrant shall terminate.

          8.     Rights of Holder.  The Corporation shall deliver to the Holder
all notices and other information provided to its holders of shares of Common
Stock or other securities which may be issuable hereunder concurrently with the
delivery of such information to the holders.  This Warrant does not entitle the
Holder to any voting rights or, except for the foregoing notice provisions, any
other rights as a shareholder of the Corporation.  No dividends are payable or
will accrue on this Warrant or the shares of Common Stock purchasable under this
Warrant until,






--------------------------------------------------------------------------------





and except to the extent that, this Warrant is exercised.  Upon the surrender of
this Warrant and payment of the Exercise Price as provided above, the person or
entity entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the record holder of such shares
as of the close of business on the date of the surrender of this Warrant for
exercise as provided above.  Upon the exercise of this Warrant, the Holder shall
have all of the rights of a shareholder in the Corporation.

          9.     Exchange for Other Denominations. This Warrant is exchangeable,
on its surrender by the Holder to the Corporation, for a new Warrant of like
tenor and date representing in the aggregate the right to purchase the balance
of the number of shares purchasable under this Warrant in denominations and
subject to restrictions on transfer contained herein, in the names designated by
the Holder at the time of surrender.

          10.    Substitution.  Upon receipt by the Corporation of evidence
satisfactory (in the exercise of reasonable discretion) to it of the ownership
of and the loss, theft or destruction or mutilation of the Warrant, and (in the
case or loss, theft or destruction) of indemnity satisfactory (in the exercise
of reasonable discretion) to it, and (in the case of mutilation) upon the
surrender and cancellation thereof, the Corporation will issue and deliver, in
lieu thereof, a new Warrant of like tenor. 

          11.    Restrictions on Transfer. Neither this Warrant nor the shares
of Common Stock issuable on exercise of this Warrant have been registered under
the Securities Act or any other securities laws (the “Acts”).  Neither this
Warrant nor the shares of Common Stock purchasable hereunder may be sold,
transferred, pledged or hypothecated in the absence of (a) an effective
registration statement for this Warrant or Common Stock purchasable hereunder,
as applicable, under the Acts, or (b) an opinion of counsel reasonably
satisfactory to the Corporation that registration is not required under such
Acts.  If the Holder seeks an opinion as to transfer without registration from
Holder’s counsel, the Corporation shall provide such factual information to
Holder’s counsel as Holder’s counsel reasonably requests for the purpose of
rendering such opinion.  Each certificate evidencing shares of Common Stock
purchased hereunder will bear a legend describing the restrictions on transfer
contained in this paragraph unless, in the opinion of counsel reasonably
acceptable to the Corporation, the shares need no longer to be subject to the
transfer restrictions.  If the Corporation files a registration statement with
the Securities and Exchange Commission, the Holder will have piggyback
registration rights as to the shares of Common Stock underlying this Warrant.

          12.    Transfer.  Except as otherwise provided in this Warrant, this
Warrant is transferable only on the books of the Corporation by the Holder in
person or by attorney, on surrender of this Warrant, properly endorsed. 

          13.     Recognition of Holder.  Prior to due presentment for
registration of transfer of this Warrant, the Corporation shall treat the Holder
as the person exclusively entitled to receive notices and otherwise to exercise
rights under this Warrant.  All notices required or permitted to be given to the
Holder shall be in writing and shall be given by first class mail, postage
prepaid, addressed to the Holder at the address of the Holder appearing in the
records of the Corporation. 






--------------------------------------------------------------------------------





          14.    Payment of Taxes.  The Corporation shall pay all taxes and
other governmental charges, other than applicable income taxes, that may be
imposed with respect to the issuance of shares of Common Stock pursuant to the
exercise of this Warrant. 

          15.    Headings.  The headings in this Warrant are for purposes of
convenience in reference only, shall not be deemed to constitute a part of this
Warrant and shall not affect the meaning or construction of any of the
provisions of this Warrant. 

          16.    Miscellaneous.  This Warrant may not be changed, waived,
discharged or terminated except by an instrument in writing signed by the
Corporation and the Holder.  This Warrant shall inure to the benefit of and
shall be binding upon the successors and assigns of the Corporation.  Under no
circumstances may this Warrant be assigned by the Holder.

          17.    Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of Utah without giving effect to its
principles governing conflicts of law.



PUKKA USA, INC.

  

By: /s/ Paul Ressler                                    

Paul Ressler, President
892 North 340 East
American Fork, Utah 84003


















--------------------------------------------------------------------------------





PUKKA USA, INC.
Form of Transfer


(To be executed by the Holder to transfer the Warrant)




For value received the undersigned registered holder of the attached Warrant
hereby sells, assigns, and transfers the Warrant to the Assignee(s) named below
:



Names of
Assignee





Address





Taxpayer ID No.



Number of shares
subject to transferred
Warrant



  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



The undersigned registered holder further irrevocably appoints
____________________ _______________________________ attorney (with full power
of substitution) to transfer this Warrant as aforesaid on the books of the
Corporation. 





Date:______________________________    ___________________________________
                                                                       
Signature











--------------------------------------------------------------------------------





PUKKA USA, INC.
Exercise Form

(To be executed by the Holder to purchase
Common Stock pursuant to the Warrant)




The undersigned holder of the attached Warrant hereby irrevocably elects to
exercise purchase rights represented by such Warrant for, and to purchase,
1,200,000 shares of Common Stock of Pukka USA, Inc.

The undersigned herewith tenders payment for those shares and encloses a
certified check, official bank check or has wired payment of $1,200   .

The undersigned requests that (1) a certificate for the shares be issued in the
name of the undersigned and (2) if such number of shares is not all of the
shares purchasable under this Warrant, that a new Warrant of like tenor for the
balance of the remaining shares purchasable under this Warrant be issued.





Date: July 19, 2006                                          /s/ Jamie R.
Hildago                                                  
                                                                       
Signature





















--------------------------------------------------------------------------------






July 6, 2006


Sunrise U.S.A. Incorporated
3203 E. Ovid Ave.
Des Moines, IA 50317
Attention:  Chief Executive Officer

Pukka USA, Inc.
892 North 340 East
American Fork, Utah 84003 
Attention:  Chief Executive Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Share Exchange Agreement, dated June 7,
2006, by and among Pukka USA, Inc., a Utah corporation (“Pukka”), Sunrise U.S.A.
Incorporated, a Nevada corporation (“Sunrise”), Paul Ressler and Leonard
DuCharme, and the other individual shareholders of Pukka listed on signatories
thereto (the “Share Exchange Agreement”).

In connection with the Share Exchange Agreement, the undersigned hereby
surrenders all of its rights to receive shares of Pukka common stock, par value
$.001 per share and consents to the receive shares of Sunrise common stock, par
value $.0001 per share in lieu thereof.

Sincerely,

MNDD Communications Ltd.

By: /s/ Jamie R. Hildago                        
Jamie R. Hildago, President











--------------------------------------------------------------------------------